Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 10, 2022

The Court of Appeals hereby passes the following order:

A22A0709. DWAYNE ELLIOTT v. THE STATE.

      In June 2009, Dwayne Elliott pled guilty to charges of aggravated sodomy,
aggravated child molestation, aggravated sexual battery, and sexual exploitation of
children and was sentenced to 25 years in confinement. In January 2021, Elliott filed
a motion under OCGA § 9-11-16 (g) to correct a clerical error, asserting that the 2009
indictment against him was void and that the trial court clerk therefore erred in
allowing the same to be filed. The trial court denied that motion on February 18,
2021, and on June 25, 2021, Elliott filed this appeal. We, however, lack of
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Redford v. State, 357 Ga. App. 247, 250 (850 SE2d 447) (2020). Elliott’s notice of
appeal was filed 127 days after entry of the trial court’s order denying his motion.
This appeal, therefore, is untimely and is hereby DISMISSED for lack of jurisdiction.
See id.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/10/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.